Determination of the Appellate Term reversing order of Municipal Court setting aside verdict in favor of plaintiff as against the weight of evidence and directing *1072a new trial unanimously reversed on the law and on the facts; order of Municipal Court reinstated; and trial directed to be held in Civil Court, with costs to appellant to abide the event. Any claim that plaintiff might have for money loaned would be barred by the Statute of Limitations. To avoid this, plaintiff sought to establish a claim that defendant fraudulently induced her to invest in his business. As defendant is a physician, it is difficult to see how an investment could be made in his business. In addition, there was no proof of what return was to be had on the investment. In short, all the proof substantiated was a loan and not an investment. The proof also fell far short of establishing her claim for fraud in a number of other particulars. The trial court was correct in his determination that he was obliged to set the verdict aside. Settle order on notice. Concur — Botein, P. J., Breitel, Rabin, McNally and Steuer, JJ.